           Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 NCS MULTISTAGE INC.,                          §
                                               §
     Plaintiff,                                §    CIVIL ACTION NO. 6:20-cv-00277 ADA
                                               §
                     vs.                       §
                                               §
 NINE ENERGY SERVICE, INC.,                    §
                                               §
     Defendant.                                §

            NCS MULTISTAGE INC.’S OPPOSED MOTION TO STRIKE
      SUPPLEMENTAL DECLARATION OF DR. NATHAN MEEHAN (DKT. 46-1)

        Plaintiff NCS Multistage Inc. (“NCS”) moves to strike the Supplemental Declaration of

Dr. Nathan Meehan (Dkt. 46-1) (the “Supplemental Declaration”) for two reasons. First, the

Supplemental Declaration contains an untimely disclosure of new expert opinion and extrinsic

evidence that violates this Court’s patent rules. Second, the Supplemental Declaration is an

attempt to make additional arguments that should have been made in Dr. Meehan’s first

declaration (Dkt. 42-1) (“First Declaration”) because the relevant issues were known to Dr.

Meehan when he submitted the First Declaration. Dr. Meehan’s deposition showed his First

Declaration contained deficiencies, so the Supplemental Declaration is an effort to address those

deficiencies. Therefore, the Supplemental Declaration should be stricken.

I.      Background

        The Court’s schedule unambiguously ordered each party to disclose and produce the

extrinsic evidence it would rely on for claim construction, including a summary of expert witness

opinions, by October 16, 2020. Id. The Court advised the parties that “[a] failure to summarize

the potential expert testimony in a good faith, informative fashion may result in the exclusion of
            Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 2 of 8




the proffered testimony.”

         On October 16, 2020, both parties produced a summary of expert testimony and items of

extrinsic evidence they would rely on for claim construction.

         On October 30, 2020, both parties filed their opening claim construction briefs, each of

which was supported by the parties’ respective expert’s declaration. After the opening briefs and

supporting expert declarations were filed, the parties conducted expert depositions. NCS’s

counsel deposed Dr. Meehan on his expert opinions and declaration on November 10, 2020.

         On November 20, 2020, over a month after the Court’s disclosure deadline and ten days

after Dr. Meehan’s deposition, Nine filed the Supplemental Declaration in support of its

responsive claim construction brief. Dkt. 46-1. The Supplemental Declaration includes fifty

new items of extrinsic evidence cited in support of Dr. Meehan’s opinion on the term “internal

diameter” that Nine did not identify or disclose on October 16, 2020.1 See Dkt. 46-1 at ¶¶ 16-19;

Id. at pp. 21-24. In a meet and confer, Nine’s counsel did not deny that these fifty references

were not identified or produced on October 16, but rather argued that the references are properly

included in the Supplemental Declaration as rebuttal evidence.

         The remainder of the Supplemental Declaration is couched as a rebuttal, but really is an

attempt to bolster Dr. Meehan’s opinions to counter admissions he made in his deposition

testimony. 2




1   In fact, Nine did not produce the extrinsic references to NCS until November 30, 2020.

2Ina meet and confer, Nine’s counsel offered Dr. Meehan for a one-hour deposition on his
supplemental declaration. But NCS should not have to incur the time and expense of a second
deposition when Nine has violated this Court’s order. The schedule is intended to allow the
parties to efficiently conduct expert discovery.


                                                 2
          Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 3 of 8




II.     Argument

        1. Dr. Meehan’s new opinions on “internal diameter” should be stricken.

        The Federal Circuit recognizes that local patent rules are “designed specifically to

‘require the parties to crystallize their theories of the case early in the litigation’ so as to ‘prevent

the ‘shifting sands’ approach to claim construction.’” O2 Micro Int’l, Ltd. v. Monolithic Power

Sys., 467 F.3d 1355, 1364 (Fed. Cir. 2006) (quoting Atmel Corp. v. Info. Storage Devices, Inc.,

No. C 95-1987 FMS, 1998 U.S. Dist. LEXIS 17564, at *7 (N.D. Cal. 1988). Based on this

rationale, other courts in this Circuit have stricken extrinsic evidence under similar

circumstances as here. For example, the Southern District of Texas has a nearly identical

requirement regarding disclosure of extrinsic evidence in its Local Patent Rules:

        At the same time the parties exchange their respective “Preliminary Claim
        Constructions,” they must also exchange a preliminary identification of extrinsic
        evidence they contend supports their respective claim constructions, such as dictionary
        definitions, citations to learned treatises and prior art, and testimony of fact and expert
        witnesses. The parties must identify each item of extrinsic evidence by production number
        or produce a copy of any such item not previously produced.

See Exhibit A, Southern District of Texas P.R. 4-2(b) (emphasis added). In Goodman v. Smart

Modular Technologies, Inc., the plaintiff disclosed one item of extrinsic evidence two months

after the deadline in P.R. 4-2(b). 2015 WL 12777374, at *2-3 (S.D. Tex. June 4, 2015). In

striking the evidence, and all references to it, the court noted that “[b]oth the letter and spirit of

the Patent Rules require early and complete disclosure of extrinsic evidence relevant to claim

construction” and that “[t]he spirit of the Patent Rules do not permit a party to wait until after its

P.R. 4-2 and 4.3 disclosures to look for new information to support its claim construction

position.” Id. at *3 (emphasis added). Similarly, in Fairchild Industries, Inc. v. Wireless

Seismic, Inc., the plaintiff moved to strike several paragraphs in an expert declaration that related

to claim construction issues because neither the expert nor the expert’s testimony were disclosed



                                                   3
            Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 4 of 8




in accordance with the patent rules. No. 4:14-cv-2972, 2015 U.S. Dist. LEXIS 28870, *4-5 (S.D.

Tex. March 10, 2015). Citing the same requirement of the local patent rules, the court struck the

testimony from the record. Id. (“Further, Eastern District P.R. 4-3 states that, no later than 60

days after service of the Invalidity Contentions, the parties must file a Joint Claim Construction

and Prehearing Statement that contains ‘an identification of extrinsic evidence known to the

party on which it intends to rely . . . [such as] fact and expert witnesses.’ (E.D. Tex. P.R. 4-3.)

The Southern District of Texas has nearly identical provisions in its patent rules. (P.R. 4-2, 4-

3.)”).

          Because the Supplemental Declaration includes new opinion on the term “internal

diameter” that relies on 50 previously undisclosed references, this part of the opinion should be

stricken. The issues regarding the term “internal diameter” were known when Dr. Meehan

submitted his first declaration. The summary of NCS’s expert, John Rodgers, specifically

described the issue. Exhibit B at 15-16. Dr. Meehan should not now be allowed to supplement

his declaration because his original one was lacking.

          2. The remainder of the Supplemental Declaration should be stricken as improper.

          During his deposition, Dr. Meehan made material statements that were inconsistent with

his First Declaration. The Supplemental Declaration, largely couched as a rebuttal to Dr.

Rodgers’s testimony, is an attempt to address those inconsistent statements. For example:

         First Declaration           Deposition Testimony             Supplemental Declaration

 Dr. Meehan argues that          The relevant claims recite a        Dr. Meehan argues that
 “internal diameter” refers      “casing stream having an            nothing about the claim
 to the measured diameter        internal diameter that              language suggests internal
 of the inner walls of a         defines a fluid passageway.”        diameter refers to anything
 channel:                        Dr. Meehan admits that the          more than the measured
                                 “internal diameter” cannot          diameter of the pipe.
 “Thus, it is my opinion that    itself define a fluid
 a POSA would understand         passageway:



                                                  4
        Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 5 of 8




     First Declaration             Deposition Testimony             Supplemental Declaration

‘internal diameter’ to mean                                        “While it may be possible that
“the diameter of a fluid       Q. Do you see in there, you         a POSA at some time has
channel measured               highlighted or you bolded and       carelessly referred to a
perpendicularly from the       underlined: “The casing string      ‘sidewall’ of a pipe as its
inner wall of the fluid        having an internal diameter.”       inside diameter or internal
channel through the            Do you see that?                    diameter (the ‘Sidewall
center of the casing string,                                       Definition’), that is not an
to the opposite inner wall.”   A. Yes.                             accepted or well-known
                                                                   industry definition in the
Dkt. 42-1, ¶ 65.               Q. And then it goes to say:         petroleum industry, or any
                               “The casing stream having an        other industry of which I am
                               internal diameter that defines a    aware.
                               fluid passageway.” What does
                               that mean to you?                                 …

                                              …                    In my opinion, nothing about
                                                                   the phrase ‘the casing string
                               Q. An internal diameter             having an internal diameter
                               which is a scaler property          that defines a fluid
                               doesn't in and of itself define a   passageway,’ as used in the
                               passageway, does it?                preamble of the independent
                                                                   claims of the ’445 Patent,
                               A. The internal diameter is         suggests that the term
                               one characteristic of a fluid       ‘internal diameter’ is being
                               passageway. So, no, it does         used under the Sidewall
                               not by itself define the entire     Definition of ‘internal
                               fluid passageway. (emphasis         diameter.’” Instead, it is well-
                               added)                              known that the size of a fluid
                                                                   passageway through a length
                               Dkt. 45-2 at 37:15-21, 38:24-       of casing
                                                                   is measured in terms of
                               39:4.                               internal diameter, such as
                                                                   illustrated in the. When used
                                                                   in such a context, the term
                                                                   “internal diameter”
                                                                   indisputably refers to the
                                                                   diameter of the pipe or the
                                                                   Diameter Definition, and not
                                                                   to a sidewall.


                                                                   Dkt. 46-1 at ¶¶ 12, 19.




                                               5
            Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 6 of 8




        First Declaration             Deposition Testimony            Supplemental Declaration

    Dr. Meehan argues that        Dr. Meehan admits that             Dr. Meehan argues that
    “disengagement” requires      (1) the rupture disc               (1) when the rupture disc
    breaking of a fluid-tight     disengages when it moves;          moves before rupturing, it is
    seal:                         and (2) the disc ruptures at       not disengaged; and (2) the
                                  some point after                   disc is not disengaged until
    “The ordinary meaning of      disengagement:                     it ruptures:
    ‘disengage’ is to release
    from attachment or            Q. (By Mr. Wong) In Claim          Merely moving the rupture
    connection. Thus, based on    28 when it says disengaged         disc before it ruptures is
    a POSA’s understanding of     from sealing [sic] engagement,     insufficient to “disengage the
    the term “sealing             is it your understanding that      rupture disc from sealing
    engagement,” it is my         when it disengages, the – when     engagement.” The claim is
    opinion that a POSA           the disk disengages, it fails?     clear that the disc must
    would have understood this                                       disengage (“to release from
    term to mean the release of   A. When it disengages, it          attachment or connection,”
    the rupture disc from being   accelerates downwards and          see Ex. 5, at 353) from sealing
    attached or connected to      then fails. The                    engagement. The seal can be
    create a fluid-tight seal.”   disengagement itself               maintained even when the
                                  instantaneously doesn't cause      rupture disc moves.
    Dkt. 42-1 ¶ 110.              a failure, but it leads to it as
                                  described in the specification.    Dkt. 46-1 at ¶ 41 (emphasis in
                                                                     original).
                                  Dkt. 45-2 at 70:23-71:5
                                  (emphasis added).

See Exhibit C. 3 Additionally, Dr. Meehan makes various arguments in the Supplemental

Declaration that simply reinforce his First Declaration arguments with no other basis for

supplementation. See, e.g., Dkt. 46-1 at ¶ 31.

          It is improper for Dr. Meehan to supplement his opinions to correct the inconsistencies in

his deposition testimony, or to bolster his First Declaration. The Supplemental Declaration does

not address any positions that were not already know at the time of the First Declaration. Nine

had a summary of Dr. Rodgers’s opinions and NCS’s extrinsic evidence on October 16, 2020.

Both parties knew the other’s claim construction positions and substance of expert opinions by




3   Exhibit C contains the full testimony from the above table, for context.


                                                  6
         Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 7 of 8




that date, because that is what the rules required. Dr. Meehan should not now be allowed to

supplement his opinions because his First Declaration was deficient or because he gave

testimony inconsistent with that First Declaration.

       For all the foregoing reasons, Dr. Meehan’s Supplemental Declaration should be stricken

from the record.




 Dated: December 7, 2020                            Respectfully submitted,

                                                    /s/ Domingo M. LLagostera
                                                    Domingo M. LLagostera
                                                    (Attorney-in-charge)
                                                    State Bar No. 24070157
                                                    Tel.: (713) 632-8682
                                                    Fax: (713) 228-6605
                                                    DLLagostera@BlankRome.com
                                                    Russell T. Wong
                                                    State Bar No. 21884235
                                                    RWong@BlankRome.com
                                                    Tel.: (713) 632-8634
                                                    Fax: (713) 228-6605
                                                    Munira Jesani (admitted pro hac vice)
                                                    State Bar No. 24101967
                                                    MJesani@BlankRome.com
                                                    717 Texas Avenue, Suite 1400
                                                    Houston, TX 77002
                                                    Tel: (713) 632.8628

                                                    Andrew K. Fletcher (admitted pro hac vice)
                                                    PA State ID. 75544
                                                    AFletcher@BlankRome.com
                                                    501 Grant Street, Suite 850
                                                    Pittsburgh, PA 15219
                                                    Tel: (412) 932.2736

                                                    ATTORNEYS FOR PLAINTIFF NCS
                                                    MULTISTAGE INC.




                                                7
         Case 6:20-cv-00277-ADA Document 47 Filed 12/07/20 Page 8 of 8




                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that counsel for NCS and counsel for Nine held a telephonic

meet and confer on this motion on December 3, 2020. Counsel for Nine indicated Nine opposes

this motion.

                                                    /s/ Munira Jesani
                                                    Munira Jesani




                               CERTIFICATE OF SERVICE

       The undersigned certifies that all counsel of record were electronically served with a

copy of the foregoing on December 7, 2020 via the Court’s ECF system.

                                                    /s/ Domingo M. LLagostera
                                                    Domingo M. LLagostera




                                                8
